Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims “11-18” are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject metter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Claim 11 reads:

 A method for warning about driving of a vehicle, comprising: obtaining, by a controller, a state of a driver and a state of the vehicle; receiving, from the driver, risk criteria information including critical speed and holding time of a driving assistance function that are defined based on a tendency of the driver; setting, by the controller, at least one additional warning output condition based on the risk criteria information; determining, by the controller, whether the additional warning output condition is satisfied, based on the state of the driver and the state of the vehicle; and outputting, by the controller, a driving warning based on an outcome of the determination.
Using the two-step inquiry, it is clear that claim 11 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 11 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 11 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The abstract idea is: 
Abstract idea of claim 11: A method for warning about driving of a vehicle, comprising:
setting, by the controller, at least one additional warning output condition based on the risk criteria information; 

determining, by the controller, whether the additional warning output condition is satisfied, based on the state of the driver and the state of the vehicle.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application. This is shown by analyzing the other steps of claim 11: obtaining, by a controller, a state of a driver and a state of the vehicle; receiving, from the driver, risk criteria information including critical speed and holding time of a driving assistance function that are defined based on a tendency of the driver; outputting, by the controller, a driving warning based on an outcome of the determination.  There is no practical application as the obtaining and receiving step are insignificant data gathering, and the outputting step is insignificant display.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 11 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for:
 “the abstract idea”.
   
Analyzing the abstract idea we can understand that the abstract idea with the given examples. The abstract idea of claim 11:

“setting, by the controller, at least one additional warning output condition based on the risk criteria information; [Passenger notices driver being distracted and set there mined on an additional warning if the speed increases or if the vehicle crosses a center line]

determining, by the controller, whether the additional warning output condition is satisfied, based on the state of the driver and the state of the vehicle. [The passenger determines that the driver is distracted and the vehicle has increased its speed or has crossed the center line]” 

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? Re-analyze the limitations from Prong 2 above; No the claim do not recited additional elements that amount to significantly more than the judicial execution. The abstract idea of claim 11 is A method for warning about driving of a vehicle, comprising: setting, by the controller, at least one additional warning output condition based on the risk criteria information; determining, by the controller, whether the additional warning output condition is satisfied, based on the state of the driver and the state of the vehicle; and the other steps are: obtaining, by a controller, a state of a driver and a state of the vehicle; receiving, from the driver, risk criteria information including critical speed and holding time of a driving assistance function that are defined based on a tendency of the driver; outputting, by the controller, a driving warning based on an outcome of the determination. As such the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.


Claim 11 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  

Claims 12-18 further recites WURC extra steps of “extra steps from the claims go here i.e. generic commuter performing generic commuter function and such”

Analyzing the WURC steps of the abstract idea with the given examples.
we can understand that the abstract idea falls within the WURC Activity MPEP 2106.05(d)(1) Evaluation 
improvement consideration WURC consideration MPEP.05(a); 
mere instructions to apply an exception consideration MPEP 2106.05(f)
insignificant extra-solution activity consideration MPEP 2106.05(g)
Generic computer performing merely generic computer functions, data gathering, populating tables, sending and receiving data or performing functions ‘known’ in the art.

CONCLUSION
Thus, since claim 11 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 11 is directed towards non-statutory subject matter.

Claims 12-18 do not recite additional elements that integrate the judicial exception into a practical application they are similarly rejected.
Claim 12; driving assistance function is deactivated, based on the state of the vehicle; passenger notices “ABS OFF” light.
Claim 13, warning time is adjusted; passenger notices driver is distracted, but the speed has not increased and the vehicle has not crossed over the center lane, passenger holds off on warning i.e. adjusting output time of warning. 
Claim 14, Passenger notices that the driver has not gripped the steering wheel over 10 seconds and warns the driver based on the speed of the vehicle, the vehicle crossing the center line, the “ABS OFF” light.
Claim 15, Passenger notices that the driver has not gripped the steering wheel.
Claim 16, Passenger notices the speed of vehicle.
Claim 17, Passenger warns driver based on the speed and driver not gripping the steering wheel over 10 seconds.
Claim 18, Passenger notices the “ABS OFF” light, the driver not gripping the steering wheel and the vehicle is in motion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigel US 20160121886.

1. Eigel teaches an apparatus for warning about driving of a vehicle, comprising: (Eigel Abstract)

a sensor configured to obtain a state of a driver (Eigel para 10, [sensor] Detecting a hands-off situation of the driver) and a state of the vehicle (Eigel para 9; [sensor detecting] the speed of the vehicle is higher than a predefined speed limit,); 

an input device configured to receive, from the driver, risk criteria information including critical speed and (Eigel para 9-10; a reduced risk of consequences of collision, wherein the speed of the vehicle is higher than a predefined speed limit, Detecting a hands-off situation of the driver [from the driver] in a hands-off phase and outputting a hands-off warning,)

holding time of a driving assistance function that are defined based on a tendency of the driver; (Eigel para 10-11; Detecting a hands-off situation [holding time] of the driver [based on the tendency of the driver] in a hands-off phase and outputting a hands-off warning [first warning], Carrying out a warning escalation [additional warning i.e. tendency of the driver as defined in Applicant’s para 42] in an escalation phase if there is no reaction to the hands-off warning,)

a storage configured to store at least one program instruction executed by a controller, when executed by the processor causes the apparatus to; (Eigel para 34; a lane-keeping device or a lane assist. For example an adaptive cruise controller,)

set at least one additional warning output condition based on the risk criteria information, (Eigel para 11, Carrying out a warning escalation [the escalation phase and the intervention phase are multiple warnings] in an escalation phase if there is no reaction to the hands-off warning) determine whether the additional warning output condition is satisfied, based on the state of the driver and the state of the vehicle, and output a driving warning based on an outcome of the determination. (Eigel para 12; and Reducing the speed of the vehicle in an intervention phase [escalation warning, intervention warning, and reducing the speed is also a warning] to a speed which is lower than the predefined speed limit if there is no reaction in the escalation phase, wherein during the hands-off phase, the escalation phase and the intervention phase,)

2. Eigel teaches all of the limitations of claim 1 and further teaches, wherein the controller is configured to receive the risk criteria information input from the driver, in response to determining that the driving assistance function is deactivated, based on the state of the vehicle obtained from the sensor. (Eigel para 13, The single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation [receive the risk criteria information input from the driver], but this detection occurs for some time, for example for about 10 seconds at maximum. If the lateral guidance assistance is not activated [i.e. deactivated] during this phase, the vehicle has a high probability of exiting the lane [also risk criteria] in the event of failure of the driver during the hands-off phase.)

3. Eigel teaches all of the limitations of claim 1 and further teaches, wherein the controller is configured to adjust additional warning output time based on the critical speed and the holding time. (Eigel para 13-14; The single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation, but this detection occurs for some time, for example for about 10 seconds at maximum [the holding time]. If the lateral guidance assistance is not activated during this phase [time], the vehicle has a high probability of exiting the lane in the event of failure of the driver during the hands-off phase. hands-off detection is provided with sufficient time to reliably detect a hands-off situation.; During the escalation phase, lateral guidance of the vehicle may take place in such a way that the vehicle is just prevented from leaving the current lane as a function of the speed [critical] of the vehicle. As a result, the vehicle oscillates [additional warning output time base critical speed] to and fro between the marks on each of its current lane, which, on the one hand, is intended to provoke the driver, if he is capable of driving [i.e. start driving end holding time], or the possible front-seat passenger, to react and, on the other hand, is intended to inform and warn the surrounding traffic about a possible complication.)

4. Eigel teaches all of the limitations of claim 1 and further teaches, wherein the controller is configured to set, as the additional warning output condition, a case in which the driver is in a hand-off state, a warning based on the hand-off state is not output, speed of the vehicle exceeds the critical speed, and the holding time of the driving assistance function exceeds holding time input from the driver. (Eigel para 14; During the escalation phase, lateral guidance of the vehicle may take place in such a way that the vehicle is just prevented from leaving the current lane as a function of the speed [critical] of the vehicle. As a result, the vehicle oscillates [additional warning output time base critical speed] to and fro between the marks on each of its current lane, which, on the one hand, is intended to provoke the driver, if he is capable of driving [i.e. start driving end holding time], or the possible front-seat passenger, to react and, on the other hand, is intended to inform and warn the surrounding traffic about a possible complication.)

5. Eigel teaches all of the limitations of claim 4 and further teaches, wherein the sensor is configured to obtain the state of the driver by sensing the hand-off state in which the driver does not grasp a steering wheel. (Eigel para 29; the hands-off phase, a hands-off device detects that the driver of the vehicle 1 is no longer holding the steering wheel.)

6. Eigel teaches all of the limitations of claim 5 and further teaches, wherein the sensor is configured to obtain the state of the vehicle by sensing the speed of the vehicle. (Eigel para 9; [sensor detecting] the speed of the vehicle is higher than a predefined speed limit,)

7. Eigel teaches all of the limitations of claim 6 and further teaches, wherein the controller is configured to output the additional warning through an output device at output time adjusted based on the critical speed and the holding time, in response to determining that a condition for outputting the additional warning is satisfied based on the state of the driver and the state of the vehicle. (Eigel para 14; During the escalation phase, lateral guidance of the vehicle may take place in such a way that the vehicle is just prevented from leaving the current lane as a function of the speed [critical] of the vehicle. As a result, the vehicle [output device] oscillates [additional warning output time base critical speed] to and fro between the marks on each of its current lane, which, on the one hand, is intended to provoke the driver, if he is capable of driving [i.e. start driving end holding time], or the possible front-seat passenger, to react and, on the other hand, is intended to inform and warn the surrounding traffic about a possible complication.)

8. Eigel teaches all of the limitations of claim 7 and further teaches, wherein the controller is configured to output a warning based on deactivation of the driving assistance function through the output device, in response to determining that the condition for outputting the additional warning is not satisfied based on the state of the driver and the state of the vehicle. (Eigel para 10-13; Detecting a hands-off situation of the driver [state of the driver] in a hands-off phase and outputting a hands-off warning, ;The single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation [state of the driver, hands-off ], but this detection occurs for some time, for example for about 10 seconds at maximum [response to warning condition not satisfied for 10 seconds]. If the lateral guidance assistance is not activated during this phase, the vehicle has a high probability of exiting the lane [state of the vehicle] in the event of failure of the driver during the hands-off phase. To prevent this even when the lateral guidance assistance is deactivated during the hands-off phase a torque which returns the vehicle to the lane is applied to the steering if it is detected that the vehicle is exiting the lane. As a result, the hands-off detection is provided with sufficient time to reliably detect a hands-off situation.)

9. Eigel teaches all of the limitations of claim 8 and further teaches, wherein the output device is configured to output the warning based on the deactivation of the driving assistance function through an image representing the warning and output the additional warning through a visual pop-up function and an auditory function. (Eigel para 32 and 35; Owing to the result of the hands-off detection 23, the emergency assistant 20 generates suitable warnings 25 of an audible, visual and/or haptic nature and carries out steering interventions 26, braking interventions 27 and interventions into the drive train 28.)

10. Eigel teaches all of the limitations of claim 1 and further teaches, wherein the driving assistance function includes a lane keeping function. (Eigel para 3; adaptive cruise control or lane assist or lane keeping assistant)

Claims 11-20 are respectively rejected using the same rejections as made to claims 1-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664